Citation Nr: 1726429	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-28 927	)	DATE    July 11, 2017
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss. 

2.  Entitlement to service connection for headaches, to include as secondary to a TBI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1992 to December 1999.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a July 2010 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  In October 2015, a videoconference hearing was held before the undersigned.  Additional evidence received during the hearing and a transcript of the hearing are associated with the Veteran's record.  In January 2016, the Board remanded the matters for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that he has memory loss and headaches as residuals of head injuries sustained in service in a motor vehicle accident in 1993/1994, when a ladder fell and struck his head in October 1997, and in a mountain biking accident during service in Japan.   His service treatment records (STRs) show that in October 1997 he was seen for a head injury sustained when a ladder blown over by jet exhaust fell on him.  He denied loss of consciousness, and endorsed some transient loss of right ear hearing.  The diagnosis was closed head trauma - mild hematoma, subgaleal, stable. The STRs, including a November 1999 report of medical assessment, are otherwise silent for complaints, treatment, findings, or diagnosis related to head injuries or memory loss. 


An August 2010 treatment record from Wilford Hall Medical Center shows a diagnosis of chronic posttraumatic headache.  K.O., M.D., opined that the timing of onset and the characteristics of the headache would suggest that it results from the concussion in service, and that it is doubtless his emotional issues are playing a role in delaying recovery and even exacerbating the condition.  Dr. K.O. further opined that because the Veteran began to notice the memory problems about two years after the concussion, it is doubtful that it results from TBI, although it cannot definitely be ruled out. 

A November 2010 opinion by Dr. K.O. indicates that it is more likely than not that the Veteran's chronic posttraumatic headache was caused by the TBI in October 1997.  Dr. K.O. indicated that he examined the Veteran and reviewed his STRs and postservice medical records, including records of the TBI in October 1997.  Dr. K.O. explained that the Veteran has no other known risk factors that may have precipitated his current condition. 

A November 2010 opinion by A.C., CCC-SLP, an Air Force speech and language pathologist, indicates that it is more likely than not that the Veteran's severe functional impairment was caused by the TBI in October 1997.  A.C. explained that the Veteran has no other known risk factors that may have precipitated his current condition.  It was noted that the Veteran has been under her care since September 2010 (for loss of memory, attention, and concentration) and that she had examined him and reviewed his STRs and postservice medical records, including records of the TBI in October 1997. 

The Board notes that the August and November 2010 opinions of Dr. K.O. and the November 2010 opinion by A.C. do not acknowledge the absence of any complaints of headaches or memory loss related to the October 1997 injury in service; the lengthy interval between the head injury in service and the initial postservice complaints of headaches and memory loss in 2006; or that provider's own earlier findings suggesting there is a psychiatric component to all of the Veteran's symptoms.  Accordingly, the Board finds that the August and November 2010 opinions by Dr. K.O. and the November 2010 opinion by A.C. are inadequate for rating purposes. 
A December 2010 VA examiner opined that the Veteran does not suffer from a pathological condition manifested by headaches; he has tension headaches associated with his depression.  The examiner's rationale does not address Dr. K.O.'s November 2010 opinion that the Veteran's posttraumatic headache is related to the head injury he sustained in October 1997, or that VA treatment records show a diagnosis of, and treatment for, migraine headache since January 2012. Accordingly, the Board finds the December 2010 VA examiner's opinion inadequate. 

A December 2010 VA examiner opined that the Veteran does not have any cognitive symptoms caused by a TBI.  The examiner explained that although the Veteran endorsed memory loss, testing did not show any objective evidence of memory loss.  A September 2012 VA examiner's opinion and September 2013 addendum indicate that the Veteran meets the criteria for a diagnosis of mild TBI, and his residual signs/symptoms are less likely than not caused by or the a result of the TBIs in service.  Notably, April 2012 treatment records from Wilford Hall Medical Center show a diagnosis of, and ongoing treatment for, memory loss.  As the December 2010 and September 2012 VA examiners' opinions and the September 2013 addendum did not address such evidence, a remand for an addendum opinion was deemed necessary. 

On June 2016 VA examination (per the January 2016 Board remand), the examiner opined that the length of time between the Veteran's discharge and the emergence of the Veteran's symptoms do not support that posttraumatic headaches, dizziness, memory lapses, or any of the other associated symptoms were caused by his head injury in service.  She observed that there was no evidence for continuation of those symptoms (except depression and anxiety) in the most recent, dated in 2016, VA treatment records.  However, there are some inconsistencies in the opinion.  The examiner made a finding of mild memory loss without objective evidence on testing, but later in the opinion noted that no neuropsychological, laboratory, or diagnostic testing had been performed.  Further, the examiner did not provide an opinion regarding the etiology of the Veteran's headaches. Consequently, that opinion is inadequate for rating purposes, and a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).
Additionally, the most recent records of the Veteran's VA treatment in his electronic claims file are from February 2015.  A June 2016 examiner cited to records of VA treatment from 2016; such records are not associated with the Veteran's VBMS file.  Updated records of private and VA treatment the Veteran has received for memory loss or headaches are pertinent evidence with respect to the instant claims (and VA records are constructively of record), and must be secured.  The RO had sought authorization from the Veteran for VA to secure pertinent private treatment records, and he did not respond.  However, as this case is being remanded once again anyway, the Board finds it appropriate to again afford him opportunity to provide the authorizations.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his claimed TBI residuals, to include all records of treatment he has received for memory loss and headaches (to specifically include from Elmendorf Air Force Base Regional Hospital and from Wilford Hall Medical Center) and to provide all releases necessary for VA to secure any private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include all updated VA records since February 2015. 

2.  Thereafter, the AOJ should arrange for a TBI protocol examination of the Veteran by a neurologist to determine the nature and likely etiology of any TBI residuals (to include alleged memory loss and headaches).  The entire record must be reviewed by the examiner in conjunction with the examination, and any testing indicated should be completed.  On review of the record, and examination of the Veteran, the examiner should provide responses to:
(a) Does the Veteran have, or at any time during the pendency of this claim has he had, any symptoms, pathology, or impairment (and specifically memory loss or headaches) residual from a head injury/TBI sustained in service in October 1997, or from alleged earlier head injuries sustained in a motor vehicle accident in 1993/1994, or in a mountain biking accident during service in Japan?  If so, please identify all such residuals found and the clinical findings that support that conclusion.  The rationale should include comment on Dr. K.O.'s August and November 2010 opinions and A.C.'s November 2010 opinion, and consideration of records of treatment the Veteran has received for headaches and memory loss from VA and at Wilford Hall Medical Center. 

(b) If the Veteran is determined to not have any residuals of a TBI in service, but exhibits symptoms such as memory loss or headaches (that could be considered residuals of TBI), the examiner must explain why they are not related to TBI in service, and identify the etiology for each such symptom considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate. 

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

